DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 15th, 2020 has been entered. Claims 1-9 and 13 remain pending in the application. Applicant’s amendment to the claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed September 9th, 2020.
The reply filed on December 15th, 2020 is not fully responsive to the prior Office action because of the following omission of matter: the 35 U.S.C. 101 rejection directed against the original claims 1-9, since claim 1 is directed to or encompasses a human organism. See 37 CFR 1.111. The above-mentioned reply appears to be bona fide, however the amendments set forth fail to overcome the prior art therefore this action is being made final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 1-9 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Please note that this rejection was initially included in the non-final rejection filed 09/15/20 but that the applicant failed to reply to it in the remarks filed 12/15/20. The rejection is included below in its entirety as stated in the initial action, however the rejected claims have been updated to reflect the claim amendments made with respect to dependencies. The claims are interpreted to read on a human organism because the broadest reasonable interpretation of “and applying radial outward force against an inner surface of a wall of an aneurysm” of claims 1, 7, and 8 encompasses the aneurysm itself as a part of the human body. The claims require the combination of the intermediate arcuate portion of the struts and the aneurysm of the patient. It is suggested that the claims be amended to recite the aneurysm of the patient as the object of the functional language by instead stating “an intermediate arcuate portion radially extending away from the central longitudinal axis configured to apply radial outward force against an inner surface of a wall of an aneurysm.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ken et al. (US Patent No. US 6,168,615 B1) in view of Lagodzki et al. (US Patent No. 9,968,432 B2).
With respect to claim 1, Ken et al. discloses an embolization scaffold device (42 in Fig. 7) having a non-deployed configuration (Fig. 6) and a deployed, expanded configuration (Fig. 7), a base (40 in Fig. 7) having a central longitudinal axis extending therethrough (edited Fig. 7 shown below), a plurality of expandable struts (abstract, seen in Figs. 6 and 7) each having: a proximal portion (pointed out below) extending from the base (40 in Fig. 6, pointed out in edit 7b below). Ken et al. further discloses an intermediate arcuate portion (pointed out below) radially extending away from the central longitudinal axis (Fig. 7), the intermediate arcuate portion being longer than the base and the proximal portion (Fig. 7, see edited Fig. 7b below), and a distal portion (pointed out below) curving back towards the central longitudinal axis providing scaffolding coverage at the neck of the aneurysm in the deployed, expanded configuration (column 2, lines 53-58, Fig. 7).

    PNG
    media_image1.png
    262
    340
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    369
    media_image2.png
    Greyscale

Edited Fig. 7a showing central longitudinal axis
Edited Fig. 7b highlighting strut portions


	However, Ken et al. does not disclose that the proximal portion is substantially aligned with the central longitudinal axis, or that the intermediate arcuate portion applies radial outward force against an inner surface of a wall of an aneurysm.
	In an analogous art, Lagodzki et al. teaches an occlusive device having a non-deployed configuration and a deployed, expanded configuration (Figs. 12 and 13) with a plurality of struts (30 in Fig. 13) each having a proximal portion (36) extending from the base and substantially aligned with the central longitudinal axis (axis A) (abstract) and an intermediate arcuate portion radially extending away from the central longitudinal axis and applying radial outward force against the surface of vasculature of a patient in a deployed, expanded configuration (abstract, Fig. 13). This device is capable of applying that radial outward force against an inner surface of a wall of an aneurysm because aneurysms come in a variety of sizes that are substantially the size of vascular structures. 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ken et al. disclosure to incorporate the teachings of Lagodzki et al. and include that the proximal portion is substantially aligned with the central longitudinal axis and that the intermediate arcuate portion applies radial outward force against an inner surface of a wall of an aneurysm. Since the shape of the struts taught by Lagodzki et al. contributes to the restriction of blood flow as well as the anchoring of the occlusive device (column 7, lines 4-21), one of ordinary skill in the art would have been motivated to perform this modification in order to accomplish the same and improve or expedite occlusion.
Regarding claim 2, Ken et al. and Lagodzki et al. render all of the preceding limitations obvious. Lagodzki et al. further teaches struts with distal ends that curve away from the central longitudinal axis towards the intermediate arcuate portion (end of 50 in Fig. 13).
With respect to claim 3, Ken et al. and Lagodzki et al. render all of the preceding limitations obvious. Lagodzki et al. further teaches that the plurality of struts arranged circumferentially about the longitudinal axis of the base (Fig. 13). While Lagodzki et al. does not explicitly claim three struts arranged in this manner, this reference does teach that any number of struts is contemplated (column 4, line 2). It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination taught by Ken et al. and Lagodzki et al. to include three struts, rather than the six elongate occlusion wires shown in the Lagodzki et al. reference. One would have been motivated to make this modification since it is an obvious variant of the prior art.
With respect to claim 4, Ken et al. and Lagodzki et al. render all of the preceding limitations obvious. Lagodzki et al. further teaches a first set of struts and a second set of struts whereas the second set of struts is located proximal to the first set of struts. Fig. 3 clearly shows a first and second set of struts located proximal to one another, each strut in a single set facing opposite the other. While Fig. 6 shows a different embodiment to that of Figs. 3 and 13, the orientation of the device in that view allows for a more intuitive view of the arrangement of these two sets of struts.
Regarding claim 13, Ken et al. and Lagodzki et al. render all of the preceding limitations obvious. Ken et al. further discloses that the base (40 in Fig. 6 and unlabeled in Fig. 7) is wholly contained within the plurality of expandable struts (Figs. 6-7), both radially and with respect to the longitudinal axis.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lagodzki et al. (U.S. Patent No. 9,968,432 B2) in view of Palmer et al. (US Pub. No. 2003/0199919 A1).
	Lagodzki et al. discloses an embolization scaffold device (Fig. 13) having a non-deployed configuration and a deployed, expanded configuration (Figs. 12-13), the device comprising a base (28) having a central longitudinal axis extending therethrough (axis A)¸ a plurality of expandable struts (30 in Fig. 3) each having a proximal portion (36 in Fig. 13) extending from the base and substantially aligned with the central longitudinal axis, an intermediate arcuate portion (52) radially extending away from the central longitudinal axis and applying radial outward force against an inner surface of a wall of an aneurysm in a deployed, expanded configuration (abstract), a distal portion (38) curving back towards the central longitudinal axis and providing a scaffold coverage at the neck of the aneurysm in the deployed, expanded configuration.
	However, Lagodzki et al. does not disclose a kit comprising the embolization scaffold device described above and an embolization coil.
	Palmer et al. teaches, in the same field of endeavor, an intrasaccular device (20 in Fig. 4) that is contemplated to be used in conjunction with foreign bodies, such as embolic coils, in order to facilitate clotting within different areas of the body (paragraph 11). The structure of the intrasaccular device itself retains the embolic coil in place to prevent harmful migration of the embolization coils.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lagodzki et al. disclosure to incorporate the teachings of Palmer et al. to include an embolization coil. One of ordinary skill in the art would have been motivated to do so because embolization scaffolds and embolization coils can be used in combination (paragraph 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an embolization coil with the embolization scaffold device of Lagodzki et al. in an embolization kit in order to further facilitate clotting within an aneurysm while maintaining the position of the embolization coil within the aneurysm.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lagodzki et al. (U.S. Patent No. 9,968,432 B2) in view of Teoh (US PGPub No. 2006/0106421 A1).
With respect to claim 8, Lagodzki et al. discloses an embolization scaffold device (Fig. 13) having a non-deployed configuration and a deployed, expanded configuration (Figs. 12-13), the device comprising a base (28) having a central longitudinal axis extending therethrough (axis A)¸ a plurality of expandable struts (30 in Fig. 3) each having a proximal portion (36 in Fig. 13) extending from the base and substantially aligned with the central longitudinal axis, an intermediate arcuate portion (52) radially extending away from the central longitudinal axis and applying radial outward force against an inner surface of a wall of an aneurysm in a deployed, expanded configuration (abstract), a distal portion (38) curving back towards the central longitudinal axis and providing a scaffold coverage at the neck of the aneurysm in the deployed, expanded configuration.
	However, Lagodzki et al. does not disclose an embolization coil connected to the embolization scaffold device.
	In the same field of endeavor, Teoh teaches an embolization scaffold device (10 in Fig. 7) placed against the inside of an aneurysm wall that is operably coupled to and in contact with embolization coils (77) that are stabilized by the embolization scaffold (paragraph 47). Figures 7-10 further show that the embolization coils are in contact with the scaffold device. The broadest reasonable interpretation of “connected” includes the Merriam-Webster dictionary definition shown below, which does not require that the parts being connected be permanently joined or fixed together. For the sake of completeness, the Merriam-Webster dictionary definition for “join”/”joined” is also provided to highlight again that the two parts need not be fixedly connected based upon these definitions.

    PNG
    media_image3.png
    305
    602
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    377
    583
    media_image4.png
    Greyscale

	Additionally, the only special definition of “connected” provided by the applicant is in paragraph 2 of the Detailed Description, “It will be understood that when an element is referred to as being… “attached” to, “connected” to, “coupled” with, “contacting”, “in communication with”, etc., another element, it can be directly over, on, attached to, connected to, coupled with, contacting or in communication with the other element or intervening elements may also be present.” To paraphrase the next sentence, applicant has further stated that adding the modifier “directly” to any of the preceding phrases means that there are no intervening elements present. Neither the dictionary definition nor the provided definition of “coupled” specify that the element in question is fixedly secured to the secondary element (or intervening element). Therefore, in this case, Teoh’s teachings of embolization coils in contact with an embolization scaffold device renders the limitations of this claim obvious.
	It would have been obvious for of ordinary skill in the art before the effective filing date of the present invention to have modified the invention of the Lagodzki et al. disclosure to incorporate the teachings of Teoh and include an embolization coil connected to the scaffold device. One of ordinary skill in the art would have been motivated to perform this modification in order to stabilize the embolization coil within the scaffold, and by extension, within the aneurysm, thus preventing possible migration of the embolization coil and enhancing the safety of the patient (paragraph 47).
With respect to claim 9, Lagodzki et al. and Teoh render all of the preceding claim limitations obvious as shown above. Teoh further teaches that many embolization coils are treated with a variety of substances in order to further promote thrombogenesis and increase occlusive properties of the coil (paragraph 4). The broadest reasonable interpretation of the “flexible linker” disclosed by the present application can include coatings, such as the variety of substances mentioned above, which can be considered flexible and serve to connect an embolization coil to an embolization scaffold device (as an intermediate connecting part), as well as other alternative vasoocclusive devices as mentioned in the reference that can also be considered flexible (since insertion through a catheter into the human body requires some degree of flexibility), as Teoh additionally teaches that a variety of vasoocclusive devices may be inserted into an aneurysm alongside an embolization coil (paragraph 47, Fig. 10). The definition of “flexible” as given by the Merriam-Webster dictionary is provided below for reference, and the applicant is reminded of the established definition for “connected” as shown above.

    PNG
    media_image5.png
    466
    700
    media_image5.png
    Greyscale

The claim language does not explicitly recite any structure that requires the flexible linker to be fixedly attached to both the embolization coil and the embolization scaffold device, therefore the combination of Lagodzki et al. and Teoh renders this claim obvious. As stated above, one of ordinary skill in the art would have been motivated to perform this modification in order to further stabilize the embolization coil within the scaffold, and by extension, within the aneurysm, thus preventing possible migration of the embolization coil and enhancing the safety of the patient (paragraph 47), since connecting the embolization coil to the scaffold device would increase the likelihood of the coil remaining in place.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	With respect to claim 5, the prior art of record does not disclose or render obvious at the effective filing date of the invention: a tine located at a distal end of at least one of the plurality of struts, the tine oriented in a direction away from the central longitudinal axis of the base, in combination with the elements recited in the independent claim.
	Regarding claim 6, the prior art of record does not disclose or render obvious at the effective filing date of the invention: at least one of the plurality of struts comprising a first strut and an opposing second strut, the first and second opposing strut each having a tine oriented in a direction away from the central axis of the base in combination with the elements recited in the independent claim.
Response to Arguments
Applicant’s arguments, see below, filed 12/15/2020, with respect to the below objections have been fully considered and are persuasive.
	Objection to Drawings
	In response to applicant’s argument that the referenced characters not explicitly mentioned within the description (18a-c, 20a-c, 22a-c, 16a-c in Fig. 1, 34b and 40c in Fig. 5, and 46a-c and 50a-c in Figs. 6a-c) the examiner acknowledges that this naming practice does not interfere with the clarity of the drawings. Even though these reference characters are not initially called out and this naming convention is not explicitly established within the specification, it is intuitive that each numerical portion of the reference refers to a plurality of parts while the alphabetical portion denotes a singular part among that plurality. Since this does not interfere with understanding of the device, the objections to the drawings have been withdrawn.
	Objection to Abstract
	In response to applicant’s amendment to the abstract, the examiner acknowledges that the abstract no longer contains any phrases which can be implied. Therefore, the objection to the abstract has been withdrawn.
	Objection to Specification
	In response to applicant’s argument that “by ‘substantially’ is meant that” in paragraph 2, line 19 of the Detailed Description is not a grammatical error but is simply common patent legal phrasing, the examiner acknowledges the correctness of this phrasing. Therefore, the objection to the specification has been withdrawn.
	Claim Objections
	In response to applicant’s argument that the phrase “at a distal end of the at least one of the plurality of struts” in claims 5 and 6 is not a grammatical error but instead is written to establish proper antecedent basis, the examiner acknowledges the correctness of this phrasing. Therefore, the objections to claims 5 and 6 have been withdrawn.
	Rejection of Claims Under 35 U.S.C. 112
	In response to applicant’s amendments to claims 2 and 9 in order to overcome the rejections set forth in the previous office action, these amendments have resolved all instances of insufficient antecedent basis. Therefore, the 112(b) rejections to claims 2 and 9 have been withdrawn. 
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument for claim 1 that Lagodzki does not describe the claim element that the base and the proximal portion of each of the plurality of struts are substantially aligned with the longitudinal axis of the device and that the intermediate arcuate portion extends away from the central longitudinal axis, the examiner would like to point out the following phrase in paragraph 2 of the Detailed Description: “By ‘substantially’ is meant that the shape, configuration, or orientation of the element need not have the mathematically exact described shape, configuration or orientation but can have a shape, configuration or orientation that is recognizable by one skilled in the art as generally or approximately having the described shape, configuration, or orientation.” While the applicant is correct in pointing out that the proximal segment 34 and central longitudinal segment 36 are stated to be parallel with the longitudinal axis (col. 4, lines 58-64), and that they are collectively longer than the arcuate portion of the device, the claims do not specify how these portions are substantially aligned with the longitudinal axis, merely that they are aligned. The broadest reasonable interpretation of this limitation includes “shape, configuration, or orientation”, as put forth in the specification, and is not specifically drawn to the length of these portions based on the claims. Therefore, the previous interpretation of “substantially aligned” to mean aligned in orientation with respect to the axis was proper. However, since claim 1 was amended to include matter from the disclosure not previously presented in the claims, this argument is moot.
In response to the applicant’s arguments regarding claims 5 and 6, as discussed above, Lagodzki et al. does in fact read on the proximal portion of the embolization scaffold device being substantially aligned with the longitudinal axis. However, since claim 1 was amended to include matter from the disclosure not previously presented in the claims, this argument is moot.
In response to the applicant’s arguments regarding claim 7, that since the device disclosed by Lagodzki et al. provides embolization by itself there is no motivation combine the occlusion device with an embolization coil as described in Palmer et al, although the occlusion device of Lagodzki et al. is intended for solitary use, without the use of other vasoocclusive devices, it is still capable of being combined with an embolization coil. Palmer et al. teaches longitudinally extending members that retain foreign bodies, such as an aneurysmal coil, and position across the opening of an aneurysm sac (Palmer et al., paragraph 11). The invention disclosed by Lagodzki et al. also provides extending members that provide coverage at the opening of an aneurysm, therefore regardless of the intended use of the device disclosed by Lagodzki et al. this combination would be obvious, as the structure of Lagodzki et al. is still capable of use in combination with an embolization coil. Regardless of potential concerns regarding cost, redundancy, and timing, inclusion of an embolization coil would further facilitate clotting (Palmer et al., paragraph 11) as compared to use of the Lagodzki et al. device alone, and one would have been motivated to combine these references in order to achieve that increased clotting within the aneurysmal sac. Therefore, it would have been obvious for a person of ordinary skill in the art to have modified the Lagodzki et al. disclosure according to the teachings of Palmer et al. to include an embolization coil presented alongside the embolization scaffold as part of a kit.
In response to applicant’s arguments regarding claim 8 that Lagodzki et al. and Teoh do not teach the express claim element of an embolization scaffold device operably coupled to an embolization coil, the examiner refers back to the previous rejection. Lagodzki et al. discloses all of the claim elements regarding the structure of the embolization scaffold device yet fails to disclose an embolization coil operably coupled to the device. Teoh, in the same field of endeavor, teaches an embolization scaffold device (10 in Fig. 7) placed against the inside of an aneurysm that is operably coupled to and in contact with embolization coils (77, paragraph 47) that are stabilized and retained by the embolization scaffold device. The broadest reasonable interpretation of “operably coupled” includes elements that are in contact and operate together to achieve a goal. As stated in the present disclosure, in paragraph 2 of the Detailed Description, shown below, the term “coupled” has been established by the applicant to define either direct or indirect communication that is not inherently permanent or fixed.

    PNG
    media_image6.png
    221
    631
    media_image6.png
    Greyscale

In this case, the embolization coils are in selective contact with the scaffold device, as seen in Figs. 7-10, therefore they can be considered to be operably coupled with the scaffold device, as they are in contact in order to achieve the goal of retaining the embolization coils in place within the aneurysm. It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Lagodzki et al. disclosure to incorporate the teachings of Teoh by operably connecting an embolization scaffold device to an embolization coil. One of ordinary skill in the art would have been motivated to perform this modification because it is known in the art that embolization coils provide a variety of vasoocclusive benefits (paragraph 7) and that coiling is often performed alongside the deployment of embolization scaffolds in order to stabilize the device within an aneurysm (paragraph 47). Listing the advantages of the intended configuration as shown in the present specification is reading the specification into the claims.
Regarding applicant’s arguments regarding claim 9, the examiner refers back to the previous rejection and the response in Section #24, shown above. As established, Teoh teaches an embolization scaffold (10 in Figs. 7-10) that is operably coupled to an embolization coil (77) and further teaches that many embolization coils are treated with a variety of substances in order to further promote thrombogenesis and increase occlusive properties of the coil (paragraph 4). The broadest reasonable interpretation of the “flexible linker” disclosed by the present application can include coatings, such as the variety of substances mentioned above, which can be considered flexible and serve to connect an embolization coil to an embolization scaffold device, as well as other alternative vasoocclusive devices as mentioned in the reference that can also be considered flexible (since insertion through a catheter into the human body requires some degree of flexibility), as Teoh additionally teaches that a variety of vasoocclusive devices may be inserted into an aneurysm alongside an embolization coil (paragraph 47, Fig. 10). The definition of “flexible” as given by the Merriam-Webster dictionary is provided below again for reference, and the applicant is reminded of the established definition for “operably coupled” as shown above.

    PNG
    media_image5.png
    466
    700
    media_image5.png
    Greyscale

Therefore, the applicant’s arguments are considered unpersuasive, as the applicant has not provided specific reasoning for why the above argument is not sufficient for meeting the limitations as laid out in the claims of the present disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771              
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771